UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2574



JOHN H. EVERETT,

                                              Plaintiff - Appellant,

          versus


CROSSROADS FORD; DEREK M. PARKER; CHARLES G.
BROWN; JACK W. JENKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-04-805-BR-5)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG and MOTZ, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


John H. Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
      This opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d) (2000).
PER CURIAM:

           John      H.   Everett   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for   the    reasons   stated   by   the    district    court.     See

Everett v. Crossroads Ford, No. CA-04-805-BR-5 (E.D.N.C. Nov. 5,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -